Order entered March 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01127-CR

                        LOAY ABDLLAH DARAGHMEH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-13-190

                                          ORDER
         The Court GRANTS the State’s March 21, 2014 motion for extension of time to file the

State’s brief.

         We ORDER the State to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE